 

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED ADVISORY AGEEMENT

 

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is entered into as of June 1, 2014, by and among American Realty
Capital Healthcare Trust, Inc., a Maryland corporation (the “Company”), American
Realty Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership (the “OP”) and American Realty Capital Healthcare Advisors, LLC, a
Delaware limited liability company (the “Advisor”).

 

RECITALS

 

A.           WHEREAS, the parties hereto are party to that certain Third Amended
and Restated Advisory Agreement, dated April 7, 2014 (the “Agreement”), pursuant
to which the day-to-day business and affairs of the Company are managed by the
Advisor.

 

B.           WHEREAS, the Company and the OP have entered into that certain
Agreement and Plan of Merger, dated as of June 1, 2014, by and among Ventas,
Inc., a Delaware corporation (“Parent”), Stripe Sub, LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of Parent (“Merger Sub”),
Stripe OP, LP, a Delaware limited partnership (the “OP Merger Sub”), the Company
and the OP (the “Merger Agreement”), pursuant to which, among other things, the
Company will be merged with and into Merger Sub, with Merger Sub being the
surviving entity, and the OP Merger Sub will be merged with and into the OP,
with the OP being the surviving entity (the “Transaction”), upon the terms and
subject to the conditions set forth in the Merger Agreement.

 

C.           WHEREAS, Section 6.8 of the Merger Agreement requires the Company
to terminate certain agreements, including the Agreement and the Advisor has
agreed to terminate these agreements without notice.

 

D.           WHEREAS, Section 17 of the Agreement provides that Agreement may be
terminated upon sixty (60) days’ prior written notice.

 

E.           WHEREAS, in connection with the Merger Agreement, the Company
entered into an agreement terminating the 2014 Multi-Year Outperformance
Agreement (the “OPP”) between the Company, the OP and the Advisor (the “OPP
Amendment”).

 

F.           WHEREAS, pursuant to the OPP Amendment, any Award LTIP Units (as
defined in the OPP) granted to the Advisor under the OPP will be automatically
cancelled and forfeited as of the Closing.

 

G.           WHEREAS, consistent with Section 6.8 of the Merger Agreement, and
in consideration of the Advisor’s forfeiture of the Award LTIP Units,
termination of the Property Management and Leasing Agreement at Closing without
the requisite 60 day notice, termination of the Agreement at Closing without the
requisite 60 day notice and the contribution of American Realty Capital
Healthcare Special Limited Partnership, LLC’s (the “SLP”) right to distributions
from the OP as evidenced by the Listing Note Agreement between the OP and the
SLP dated April 7, 2014 (the “Listing Note”) to the OP, the OP will issue to the
SLP 5,613,374 OP Units (as defined in the Listing Note).

 

H.           WHEREAS, (i) pursuant to Section 24 of the Agreement, the parties
hereto desire to amend the Agreement to be effective concurrent with the
Closing.         

 

1

 

  

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Amendment of the Agreement.

 

(a)          Section 1 of the Agreement is hereby amended by adding the
following new definition in appropriate alphabetical order:

 

““Closing” has the meaning set forth in the Agreement and Plan of Merger, dated
as of June 1, 2014, by and among Ventas, Inc., a Delaware corporation
(“Parent”), Stripe Sub, LLC, a Delaware limited liability company, Stripe OP,
LP, a Delaware limited partnership, the Company and the OP (the “Merger
Agreement”).”

 

(b)          Section 17 of the Agreement is hereby amended and restated as
follows:

 

“17.          TERMINATION BY THE PARTIES. This Agreement may be terminated upon
sixty (60) days’ prior written notice (a) by the Independent Directors of the
Company or the Advisor, without Cause and without penalty, (b) by the Advisor
for Good Reason, or (c) by the Advisor upon a Change of Control; provided, that
termination of this Agreement with Cause shall be upon forty-five (45) days’
prior written notice. Notwithstanding the foregoing, this Agreement shall
terminate automatically and immediately, without notice and without the need for
further action by any party, immediately prior to, and contingent upon, the
Closing. From and after the termination of this Agreement, and contingent upon
the Closing, the Advisor hereby automatically, and without the need for further
action by any party, irrevocably and unconditionally releases, waives and
relinquishes any rights or claims, whether accrued, absolute, contingent or
otherwise, it may have against the Operating Partnership, the Company, Parent
and any of their successors or Affiliates (other than claims pursuant to Section
21 of this Agreement). The provisions of Sections
15 and 20 through 31 (inclusive) of this Agreement shall survive any expiration
or earlier termination of this Agreement.”

 

2.          Effective Time. This Amendment is effective as of the date hereof.
If the Merger Agreement is terminated in accordance with its terms without a
Closing (as defined in the Merger Agreement), this Amendment shall automatically
terminate, with no further action necessary by any party, and be of no further
force or effect.

 

3.          Miscellaneous.

 

(a)          Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Agreement shall remain in full
force and effect.

 

(b)          Entire Agreement. The Agreement and this Amendment supersede all
prior agreements between the parties with respect to the subject matter thereof
and constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter thereof. In the event of
any conflict between the terms of the Agreement and this Amendment, this
Amendment shall control.

 

(c)          Governing Law. This Agreement will be governed by the internal laws
of the State of New York.

 

2

 

 

(d)          Construction. The parties have participated jointly in the drafting
of this Amendment, and each party was represented by counsel in the negotiation
of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment. The parties agree that if any provision of this Amendment is
found to be invalid or unenforceable, it will not affect the validity or
enforceability of any other provision.

 

(e)          Waiver of Legal Conflicts. Each of the parties hereto acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to all
such parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 3(e) as a third party
beneficiary hereof.

 

(f)          Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

(g)          Definitions. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Agreement.

 

(h)          Third Party Beneficiary; Amendment. Parent is hereby made an
express third party beneficiary of this Amendment. The Agreement shall not be
further amended or modified, and this Amendment shall not be rescinded, further
amended or otherwise modified, without Parent’s written consent.

 

*****

 

3

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

  

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.         By: /s/ Thomas P.
D’Arcy       Name: Thomas P. D’Arcy     Title:   Chief Executive Officer        
AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.        
By:  AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.,     Its general partner    
    By: /s/ Thomas P. D’Arcy       Name: Thomas P. D’Arcy     Title:   Chief
Executive Officer         AMERICAN REALTY CAPITAL HEALTHCARE ADVISORS, LLC      
  By: AMERICAN REALTY CAPITAL HEALTHCARE SPECIAL LIMITED PARTNERSHIP, LLC,    
Its Member         By: AMERICAN REALTY CAPITAL V, LLC,     Its Managing Member  
      By: /s/ Nicholas S. Schorsch       Name: Nicholas S. Schorsch    
Title:  Authorized Signatory

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Advisory Agreement

 

 

